11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

The State of Texas,                          * From the 220th District Court
                                               of Comanche County,
                                               Trial Court No. CR04341.

Vs. No. 11-19-00209-CR                       * May 28, 2021

Randy Virgil Echols,                         * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court.